DETAILED ACTION
This action is responsive to the amendments filed 7/28/2022.
Claims 1, 2 and 4-12 are pending. Claims 1 and 4-10 are currently amended and Claim 12 is new.
All prior rejection under 35 U.S.C. § 103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Koren, U.S. PGPUB No. 2007/0208992 (“Koren”), in view of Campbell, et al., U.S. PGPUB No. 2009/0112990 (“Campbell”).
Koren teaches a display control system comprising at least one processor configured to: 
obtain shared information shared by a first user and a second user ([0083] describes that the system enables sharing information among a group of users; [0087] describes users sharing a common set of data); 
obtain common setting information related to a display setting of the shared information and common to the first user and the second user ([0091] describes that shared application displays are shared among users, and when a view changes as a result of a user manipulation, users sharing the view will receive the updated view. [0116] describes a changed display setting such as a moved column in a table, which is made to all of the shared views of the table),
obtain first individual setting information specified by the first user, the first individual setting information being related to a first display setting of the first user a first part of the shared information ([0088] describes a data sharing mode, where a user changing a display setting such as by moving a column does not affect other users’ views of the shared data. [0213] describes that configuration data for views is kept on a per user basis);
obtain second individual setting information specified by the second user, the second individual setting information being related to a second display setting of a second part of the shared information ([0088] describes a data sharing mode, where a user changing a display setting such as by moving a column does not affect other users’ views of the shared data. [0213] describes that configuration data for views is kept on a per user basis. Therefore multiple users have independent views of shared data with their own stored view settings);
cause to be displayed on a first display of the first user, the first part being based on the first individual setting information ([0088] describes that in the data sharing mode, a user changing a layout does not affect other user views of the shared application. User changes to the layout are displayed only on their individual displays); 
cause to be displayed on a first display of the first user, a third part of the shared information based on the common setting information, the third part being a part other than the first part ([0089] describes that shared data views can also employ a view sharing, which shares application look and feel among users, such that if a user changes a layout setting, other users see the changed layout. [0091] describes the storing and transmission of shared view information among a plurality of users)
Koren, in view of Campbell teaches the system configured to cause to be displayed on a second display of the second user, the second part being based on the second individual setting information; cause to be displayed on a second display of the second user, a fourth part of the shared information being based on the common setting information, the fourth part being a part other than the second part, wherein the first part and the third part, displayed on the first display, and the second part and the fourth part displayed on the second display, are configured to be displayed at the same time.
Koren teaches the viewing of shared data using both shared and individual layout settings, as described above. Campbell teaches at [0030]-[0033] that users collaborating on a spreadsheet file each has their own view of the file. Users can set for each spreadsheet object a private or shared view. Objects which are set to the shared view will have client operations synchronized to a host machine and the shared view, while operations on a private view object will apply only to that client’s view of the data. The underlying data itself is always synchronized, such that clients are simultaneously viewing the same data according to views which can be partly shared and partly private.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren. Campbell teaches at [0003] that collaboration can be improved for users by providing users the ability to define their own unique views of the shared data. One of skill in the art would seek to combine elements of Campbell with Koren, to improve user experience by allowing individual user customization of views of data shared among a plurality of users.
Claim 9 recites a method carried out by the system of Claim 1, and is similarly rejected. Claim 10 recites a storage medium which causes a computer to function as the system of Claim 1, and is likewise rejected.
With regard to Claim 2, Koren teaches that the shared information is displayed in a tabular format, and the first individual setting information indicates at least one of a column width or a row width specified by the first user. [0162] describes various column operations, including a user moving column in a view. Therefore, a user moving a column in a view only available to the individual user specifies the width for the new column location, as Fig. 3 shows columns of varying widths in an interface.
With regard to Claim 4, Campbell teaches that the first individual setting information includes identification information indicating the first part of the shared information, and the at least one processor is configured to identify the first part based on the identification information, and identify the third part of the shared information that does not include the identification information in the first individual setting information as the third part. [0031]-[0032] describe that a user selects a private view for one or more objects; the system will recognize private objects and not synchronize certain operations thereon with a shared view. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren. Campbell teaches at [0003] that collaboration can be improved for users by providing users the ability to define their own unique views of the shared data. One of skill in the art would seek to combine elements of Campbell with Koren, to improve user experience by allowing individual user customization of views of data shared among a plurality of users.
With regard to Claim 5, Campbell teaches that the at least one processor is configured to: record the first individual setting information in a terminal of the first user, record the common setting information in a server, obtain the individual setting information recorded in the terminal, and obtain the common setting information recorded in the server. [0031]-[0032] describe that the private objects are only updated locally, while objects in a shared view are synchronized to a host server.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren. Campbell teaches at [0003] that collaboration can be improved for users by providing users the ability to define their own unique views of the shared data. One of skill in the art would seek to combine elements of Campbell with Koren, to improve user experience by allowing individual user customization of views of data shared among a plurality of users.
With regard to Claim 6, Koren teaches that the at least one processor is configured to: set the common setting information based on an operation of an administrative user who is authorized to set the common setting information among the first user and the second user, and restrict the setting of the common setting information by an operation of another user who is not the administrative user. [0123] describes that a user that creates a view for sharing specifies parameters for the shared view. [0125]-[0142] describe several parameters that can be set on a per user basis, including specifying what data can be seen and what kind of interaction is available, including moving and sorting columns of data.
With regard to Claim 7, Koren teaches that the first individual setting information is associated with each of a plurality of browsers used by the first user, and the at least one processor is configured to: obtain the first individual setting information associated with a browser selected by the first user among the plurality of browsers, and cause to be displayed the shared information on the first display based on the first individual setting information associated with the browser selected by the first user. [0084] describes that the system permits access through an HTML application and a browser application. [0092] describes that users can access a shared application through a URL link, meaning that a user is able to access an individual view using multiple browsers and application types as are described.
With regard to Claim 8, Campbell teaches that the first user and the second user share a plurality of pieces of the shared information, the first individual setting information is associated with each of the plurality of pieces of the shared information, and the at least one processor is configured to: obtain selected shared information among the plurality of pieces of the shared information, obtain the first individual setting information associated with the selected shared information, and cause to be displayed the selected shared information on the first display based on the first individual setting information associated with the selected shared information. [0030] describes that the data in the spreadsheet file displayed to each client is the same, while private views of the data can be defined for each client computer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren. Campbell teaches at [0003] that collaboration can be improved for users by providing users the ability to define their own unique views of the shared data. One of skill in the art would seek to combine elements of Campbell with Koren, to improve user experience by allowing individual user customization of views of data shared among a plurality of users.
With regard to Claim 11, Campbell teaches that the first individual setting information indicates first display layout or first design setting of the shared information, and wherein the second individual setting information indicates second display layout or second design setting of the shared information. [0032]-[0033] describe that a client performs operations on objects; operations can be synchronized to the host or not depending on whether the object is shared or private. Operations that change the data itself are always synchronized at the host and applied at client instances of the collaborative spreadsheet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren. Campbell teaches at [0003] that collaboration can be improved for users by providing users the ability to define their own unique views of the shared data. One of skill in the art would seek to combine elements of Campbell with Koren, to improve user experience by allowing individual user customization of views of data shared among a plurality of users.
With regard to Claim 12, Campbell teaches that the shared information is displayed in the same table or spreadsheet. [0030] describes that the shared view and data concern clients viewing the same spreadsheet file. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Campbell with Koren, to improve user experience by allowing for individual control of views of shared data.

Response to Arguments
Applicant’s arguments have been considered but are moot, as the newly cited Campbell reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

10/3/2022